237 F.3d 693 (2nd Cir. 2001)
Walter Sedovic Architect, P.C., Plaintiff-Counterclaim-Defendant-Appellant,v.John A. Alesandro, et al., Defendants-Counterclaimants-Appellees.
No. 99-9463
United States Court of Appeals, Second Circuit.
Jan. 16, 2001.

Present KEARSE, JACOBS and CABRANES, Circuit Judges.


1
Counsel for certain defendants-counterclaimants-appellees having informed this Court in or about November 2000 that the above action has been settled,


2
And this Court having unsuccessfully requested the parties to file a stipulation of discontinuance of the appeal, which was scheduled to be heard on January 10, 2001,


3
And this Court having telephoned the office of Philip Furgang, Furgang & Adwar ("Furgang"), counsel of record for plaintiff-counterclaim-defendant-appellant ("plaintiff"), and having eventually been informed by Furgang that the matter has been settled and that written confirmation would be forthcoming from Kevin J. O'Neill, Gogic, Byrne & O'Neill ("O'Neill"), another firm representing plaintiff,


4
And O'Neill, having sent this Court a letter dated January 5, 2001, stating that this appeal has been rendered moot because the matter has been settled, and attaching a copy of a stipulation of dismissal filed in the district court and so-ordered by that court on December 4, 2000,


5
It is hereby ordered that the appeal be and it hereby is dismissed with prejudice.